SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is AFFIRMED.
Plaintiff-appellant Thomas Robinson, pro se, appeals from the judgment of the United States District Court for the Southern District of New York (Maas, M.J.) entered pursuant to an unreported Decision and Order dated January 18, 2005, granting defendants’ motion for summary judgment and denying Robinson’s cross motion to amend the complaint. The parties’ familiarity with the facts is assumed. For the reasons stated in the District Court’s thorough opinion, we affirm.
The judgment of the district court is AFFIRMED.